UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/2015 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for each series as appropriate. General AMT-Free Municipal Money Market Fund General Treasury and Agency Money Market Fund FORM N-CSR Item 1. Reports to Stockholders. General AMT-Free Municipal Money Market Fund ANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 21 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Board Member Information 33 Officers of the Fund 35 FOR MORE INFORMATION Back Cover General AMT-Free Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for General AMT-Free Municipal Money Market Fund, which, as a result of a change to the fund’s fiscal year-end, only covers the one-month period from October 31, 2015, through November 30, 2015. For information about how the fund performed during the one-month reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. For the annual period ending November 30, 2015, financial markets proved volatile amid choppy U.S. and global economic growth. Employment and housing market gains helped U.S. stocks advance over the reporting period’s first half, driving some broad measures of market performance to new record highs in the spring. Although those gains were erased over the summer when global economic instability undermined investor sentiment, a renewed rally in the fall enabled most stock indices to end the reporting period in mildly positive territory. In contrast, international stocks mostly provided negative results, but developed markets fared better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced modestly positive total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2015, through November 30, 2015, as provided by Bill Vasiliou, Portfolio Manager Fund and Market Performance Overview For the one-month period ended November 30, 2015, General AMT-Free Municipal Money Market Fund’s Dreyfus shares produced a yield of 0.00%, Class A shares yielded 0.00%, Class B shares yielded 0.00%, and Class R shares yielded 0.00%. Taking into consideration the effects of compounding, the fund’s Dreyfus shares, Class A shares, Class B shares, and Class R shares produced annualized effective yields of 0.00% for the same period. 1 Although the Federal Reserve Board (the “Fed”) raised the federal funds rate in December 2015, after the reporting period’s end, it was unchanged during November, and yields of municipal money market instruments remained low. Effective September 1, 2015, the fund’s name changed from Dreyfus AMT-Free Municipal Reserves to General AMT-Free Municipal Money Market Fund. Its BASIC shares and Investor shares were redesignated as Dreyfus shares and Class A shares, respectively. The fiscal year-end has changed from October 31 to November 30. The Fund’s Investment Approach The fund seeks a high level of current income, consistent with stability of principal, that is exempt from federal income tax. The fund also seeks to provide income exempt from the federal alternative minimum tax. To pursue its goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal personal income tax and the federal alternative minimum tax. Among these are municipal notes, short-term municipal bonds, tax-exempt commercial paper, and municipal leases. The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. Uneven Economic Recovery Continued November 2015 continued to see a sustained U.S. economic recovery characterized by falling unemployment, robust job creation, and improved consumer and business confidence. Although long-term interest rates typically rise in a growing economy, bond yields generally have remained low due to low inflation and robust demand for U.S. Treasury securities from global investors seeking safe havens from global macroeconomic instability. Issuance has continued to be a main driver of the municipal money markets. The need for short-term financing generally has diminished and tax receipts stayed strong in the recovering U.S. economy, supporting better financial conditions for many municipalities and keeping short-term yields anchored near record lows. Robust demand for a limited supply of variable rate demand notes (VRDNs) kept downward pressure on yields of variable-rate instruments. However, the outlook for higher interest rates, combined with money market reform, has driven the one-year note index above historical lows. Municipal credit quality generally has continued to improve. Many states and municipalities have seen tax revenues climb beyond pre-recession levels, enabling them to balance their budgets and replenish reserves. The degree of recovery by region, however, remains varied. 3 DISCUSSION OF FUND PERFORMANCE (continued) Focus on Quality and Liquidity Careful and well-researched credit selection has remained key to the fund’s management. We have focused mainly on instruments with strong liquidity characteristics, including VRDNs, and we have maintained broad diversification across municipal issuers and instruments backed by third parties. More specifically, we have identified stable credits meeting our investment criteria among state general obligation bonds; essential service revenue bonds issued by water, sewer, and electric enterprises; certain local credits with strong financial positions and stable tax bases; and various healthcare and education issuers. We have continued to maintain the fund’s weighted average maturity in line with industry averages. Fed to Raise Rates Gradually In mid-December 2015, after the reporting period’s end, the Fed raised short-term interest rates by 25 basis points to between 0.25% and 0.50%, stating, “The economic recovery has clearly come a long way, though it is not yet complete.” At the same time, the Fed made clear that monetary policy “remains accommodative” and “only gradual increases” are expected in the future. Partly in anticipation of this move, yields of one-year municipal notes began to move somewhat higher. While we will watch for further evidence of this trend, we continue to believe that an emphasis on preservation of capital and liquidity remains the prudent course. December 17, 2015 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Municipal securities holdings (as applicable), while rated in the highest rating category by one or more National Recognized Statistical Rating Organizations (NRSROs) (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results. Yields fluctuate. Yield provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General AMT-Free Municipal Money Market Fund from November 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the one month ended November 30, 2015 Class A Class B Dreyfus Class Class R Expenses paid per $1,000 † $ .12 $ .12 $ .12 $ .12 Ending value (after expenses) $ 1,000.10 $ 1,000.10 $ 1,000.10 $ 1,000.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 †† Class A Class B Dreyfus Class Class R Expenses paid per $1,000 ††† $ .71 $ .71 $ .71 $ .71 Ending value (after expenses) $ 1,024.37 $ 1,024.37 $ 1,024.37 $ 1,024.37 † Expenses are equal to the fund’s annualized expense ratio of .14% for Class A, .14% for Class B, .14% for Dreyfus Class and .14% for Class R, multiplied by the average account value over the period, multiplied by 30/365 (to reflect the actual days in the period). †† Please note that the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability. This projection assumes that annualized expense ratios were in effect during the period June 1, 2015 to November 30, 2015. ††† Expenses are equal to the fund’s annualized expense ratio of .14% for Class A, .14% for Class B, .14% for Dreyfus Class and .14% for Class R, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS November 30, 2015 Short-Term Investments - 99.8% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Alabama - 3.4% Chatom Industrial Development Board, Gulf Opportunity Zone Revenue (PowerSouth Energy Cooperative Projects) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.17 12/7/15 5,000,000 a 5,000,000 Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.02 12/7/15 3,000,000 a 3,000,000 Arizona - 4.4% Arizona Transportation Board, GAN 5.00 7/1/16 1,000,000 1,026,971 Phoenix Industrial Development Authority, Facilities Revenue (Southwest Human Development Project) (LOC; Wells Fargo Bank) 0.12 12/7/15 1,075,000 a 1,075,000 Tucson Industrial Development Authority, MFHR, Refunding (La Entrada Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.02 12/7/15 1,250,000 a 1,250,000 Yavapai County Industrial Development Authority, Revenue (Skanon Investments, Inc. - Drake Cement Project) (LOC; Citibank NA) 0.04 12/7/15 7,000,000 a 7,000,000 Colorado - 6.0% Colorado Educational and Cultural Facilities Authority, Educational Facilities Revenue (Trinity School of Durham and Chapel Hill Project) (LOC; Branch Banking and Trust Co.) 0.05 12/7/15 930,000 a 930,000 Colorado Educational and Cultural Facilities Authority, Revenue (Denver Seminary Project) (LOC; Wells Fargo Bank) 0.12 12/7/15 2,425,000 a 2,425,000 Colorado Educational and Cultural Facilities Authority, Revenue, Refunding (Boulder Country Day School Project) (LOC; Wells Fargo Bank) 0.12 12/7/15 1,510,000 a 1,510,000 Colorado Health Facilities Authority, Revenue (Arapahoe House Project) (LOC; Wells Fargo Bank) 0.12 12/7/15 1,000,000 a 1,000,000 Colorado Postsecondary Educational Facilities Authority, Revenue (Mullen High School Project) (LOC; Wells Fargo Bank) 0.17 12/7/15 205,000 a 205,000 6 Short-Term Investments - 99.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) Colorado - 6.0% (continued) Gateway Regional Metropolitan District,
